               IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


SULFCO, LLC, a Georgia
limited liability company,

        Plaintiff,

V.                                             CASE NO. CV419-255                rn         r»o

                                                                                 3d                c:

SUBGALLAGHER INVESTMENT
                                                                              p|
                                                                                                  >o
TRUST, PATRICIA MOORE, in                                                     coj     1    ^
her capacity as Trustee of                                                    r~iL   1 crv
                                                                                     '
the Subgallagher Investment
Trust and in her individual
capacity, and JOHN DOES 1-
50,

        Defendants.




                                  ORDER


        Before the Court is Defendants Subgallagher Investment

Trust    and   Patricia     Moore's      Motion      to    Set    Aside       Default.


(Doc. 9). Plaintiff filed its request for entry of default

on   November    8,   2019.     (Doc.   7.)    On    November         12,   2019,         the

Clerk     of     Court     entered        default         against           Defendants

Subgallagher Investment           Trust       ("SGIT")     and    Patricia           Moore

("Moore").      (Doc.    8.)    The    following       day,      on    November           13,

2019, Defendants SGIT and Moore filed their Motion to Set

Aside    Default.       (Doc.    9.)    For    the     reasons        that     follow.

Defendants' Motion to Set Aside Default is GRANTED.


        Federal Rule of Civil Procedure 55(c) provides that an

entry    of    default    may    be     set    aside      for    good       cause.         In
